Title: From George Washington to Major General Alexander McDougall, 28 June 1779
From: Washington, George
To: McDougall, Alexander


        
          Dear Sir
          Head Quarters New Windsor June 28th 1779
        
        In answer to your favour of this day I inclose you a Copy of a General order of the 23d of March regulating the component parts of a ration agreable to which our present issues are made at the main Army. The necessity of the strictest œconomy in the article of flour—makes me unwilling to increase the quantity especially as I should apprehend it might raise the expectation of the troops in general, I hope it will be the less requisite as I have written to the Commissary urging him if possible to have a pretty good stock of rum at the forts to supply more constantly the fatigue parties with this article. I am Dear Sir Your most Obedt servt
        
          Go: Washington
        
      